DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection

Election/Restrictions
Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/2/2020.

Specification
	The amendments filed 12/16/2020 are sufficient to overcome the objections to the specification stated in the previous office action.  Therefore, said objections are withdrawn.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recite “cyan-greenlight” and “green-yellow light.”  It is unclear if the scope of these terms requires that the light include light in the range of the recited combination of colors or if it requires that the light include light in the wavelength at the intersection of the colors.  For example for if cyan is in the range of 480-510 nm and green is in the range of 510 to 575 nm, would light in the “cyan-green light” range be satisfied by any light in the entire range of 480 to 575 nm OR would it be limited to light substantially near the 510 nm intersection?  For the purposes of examination, the term “cyan-green light” will be examined as though it recited light in the range of cyan to green and “green-yellow” light will be examined as though it recited light in the range of green to yellow. 
	Furthermore, it is unclear if the recitation of the “cyan-greenlight” and “green-yellow light” and “red light” in claim 1 refers to only peak wavelength (which appears to be new matter) or any light emitted by the phosphor.  
The claims as written are broad enough to encompass any light emitted by the phosphor by conversion.  However, Applicant’s remarks, 12/16/2020, Page 7, 3rd Paragraph support for the features are found in Paragraph 36-39 of the specification.  peak wavelength of the phosphors being in certain ranges, but do not appear to provide support for the colors claimed.
Applicant’s specification does not appear to provide support for the first phosphor having peak wavelength emission in the green range.  As seen in Applicant’s Specification Paragraph 33, the first phosphor absorbs blue light and wavelength-converts to cyan light, having peak wavelength in the 480 to 500 nm range.
	Swodoba et al. (US PGPub 2011/0068698 A1) teaches cyan to be in the 480 to 510 nm range (Paragraph 45).  
Therefore, it appears that Applicant’s specification does not disclose the peak wavelength of the first phosphor being the entire scope of “cyan-greenlight.”
Applicant’s specification recites that the second and third phosphors have green-yellow light, but Applicant’s embodiments do not include the word “green.”  Applicant’s Specification Paragraph 37 recites that the second and third phosphors wavelength-convert to yellow light and have peak wavelength of 535 to 570nm.  
Swodoba et al. teaches green to be in the range of 510 nm to 575 nm and yellow/amber to be in the range of about 575 to 590 nm.  Therefore, it appears Applicant’s disclosed peak ranges may not even include the yellow that it states.  
Therefore, it appears that the specification does not provide support for the second and third phosphors having peak wavelength in the entire scope of the “green-yellow” range.  It also appears that Applicant’s specification uses the term “yellow” when it may be considered by at least some in the art as green.
Applicant’s remarks, 12/16/2020, Page 7, 3rd Paragraph recites that the phosphors are separated into different color components.  As seen in Applicant’s Figs. 
Therefore, it is not clear if Applicant intended for the “cyan-greenlight” and “green-yellow light” and “red light” to refer to any light emitted by the phosphor upon conversion or to merely the peak light.  While the claim language as currently presented appears to have unintended support for the phosphors emitting some non-peak parts that correspond to the claimed color ranges, based on Figs. 2A and 2C Applicant points to support for the amendment that refers to the peak wavelengths.  However, interpreting the light output as limited to the peak wavelength would appear to raise the issue of new matter.  
Since referring to only the peak wavelength would appear to be new matter, as discussed above, the claims will be examined with scope of any converted light being emitted within the color ranges would satisfy the limitations.
Claims 2 and 3 are dependent on claim 1 and contain the same deficiencies.
.  
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US PGPub 2010/0219428 A1) in view of Hosokawa et al. (US PGPub 2011/0031874 A1) and Swodoba et al. (US PGPub 2011/0068698 A1) and Bierhuizen et al. (US PGPub 2008/0123339 A1), or alternatively in further view of Becker et al. (US PGPub 2009/0322209 A1)
	As to claim 1, Jung et al. teaches (Fig. 1) a light emitting device comprising: a first blue light emitting element 112; a second blue light emitting element 122; a first phosphor mixture 114 containing a first phosphor and a third phosphor (Paragraph 36, inclusion of a phosphor having peak 500 to 550 nm is first phosphor, phosphor having peak 550 to 600 nm is second phosphor) different from the first phosphor (500 to 500 nm phosphor), and covering the first blue light emitting element 112; and a second phosphor mixture 124 containing a second phosphor (Paragraph 39, red phosphor, greater than 600 nm) different from the first phosphor (500 to 550 nm) and covering the second blue light emitting element 122, wherein a peak wavelength of light which is wavelength-converted by the first phosphor (500 nm to 550 nm) is less than a peak 

    PNG
    media_image1.png
    216
    441
    media_image1.png
    Greyscale
Jung et al.
	Jung et al. teaches that the second phosphor mixture being a red phosphor (Paragraph 39), but is silent as to Applicant’s claimed fourth phosphor with peak wavelength greater than the second phosphor.
	Hosokawa et al. teaches (Fig. 7) providing the red light by blending two or more light phosphors with different peak wavelengths with peak wavelengths within a range of less than 50 nm (Paragraph 36) in order to reduce color tone variation (Paragraph 36) in order to provide a wider color coordinate region by adjusting the color point of the red 

    PNG
    media_image2.png
    448
    381
    media_image2.png
    Greyscale
Hosokawa et al.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the red phosphor mixtures include two different red phosphors with different peak wavelength but within 50 nm of peak wavelength of each other in order to blend the color coordinate of the red color output in order to make the color output more able to reproduce the desired color output (NTSC region), as taught by Hosokawa et al.  In the modified device, the red phosphor that is the shorter wavelength will correspond to the second phosphor of the claims, while the red phosphor that is the longer wavelength will correspond to the fourth phosphor of the claims.

Swodoba et al. teaches that cyan is in the 480 to 510 nm ranges, green is in the 510 to 575 nm range, yellow/amber is in the 575 to 590 nm range and red is in the 590 to 680 nm range. (Paragraphs 42-46).
Therefore, the 500-550 nm first phosphor with peak wavelength range taught by Jung et al. will emit in the cyan-green range, the 550 to 600 nm third phosphor taught by Jung et al. will emit in the green-yellow range (at least at the lower end) and the fourth phosphor taught by Jung et al. in view of Hosokawa et al. will emit in the red.  Furthermore, as is well-known in the art since the phosphors emit in a peak and also emit in a range surrounding the peak, phosphors with peaks that are not quite within the desired ranges would still have substantial cyan-green or green-yellow emission or red.
As to the second phosphor emitting in the green-yellow range, Hosokawa et al. teaches using CaAlSiN3 (Jung et al. Paragraph 43, Hosokawa et al. Paragraph 40) as the second phosphor.  (As seen in Paragraph 36, phosphors are taught to be plural with peak wavelengths within 50 nm of each other, doing so for the red phosphor would result in a red phosphor that is the fourth phosphor and a second phosphor of CaAlSiN3 that has peak emission of red, but may also emit in adjacent colors).  
3 emits in the green-yellow range.
	However, Bierhuizen et al. teaches (Fig. 5) the emission from CaAlSiN3 to have a minor amount of emission in the green-yellow range (green-yellow range approximately 510-590 nm as seen in Swodoba et al. Paragraphs 42-46).

    PNG
    media_image3.png
    250
    521
    media_image3.png
    Greyscale

	Therefore, it would be obvious to one having ordinary skill in the art that the second phosphor emits in the green-yellow range or to modify the second phosphor such that it emits in the green-yellow range since the phosphor taught by Jung et al. and Hosokawa et al. is taught by Bierhuizen et al. to have minor emission in the green-yellow range.
	Alternatively, Becker et al. teaches (Fig. 2) using a different red phosphor novel phase 1 that has better thermal quenching properties (Paragraph 41) than CaAlSiN3 and also emits in the green-yellow range (Fig. 2 green-yellow range approximately 510-590 nm as seen in Swodoba et al. Paragraphs 42-46).

    PNG
    media_image4.png
    464
    663
    media_image4.png
    Greyscale
Becker et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to replace the CaAlSiN3 due to its better thermal quenching properties, as taught by Becker et al.
It is noted that in both cases, the second phosphor is a red peak emitting phosphor.  However, since the claim appears to be directed to a second phosphor having any light that emits in the green-yellow range and it is seen that the CaAlSiN3 or red phosphor of Becker et al. emit partially in the green-yellow range, these phosphors would satisfy the claim limitations.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. in view of Hosokawa et al. and Swodoba et al. and Bierhuizen et al., or alternatively in further view of Becker et al. as applied to claim 1 above, or alternatively in further view of Sakura et al. (US PGPub 2012/0319565 A1).

Alternatively, Sakura et al. teaches (Fig. 6) the analogous partitioning wall being a white reflection resin 11 (Paragraph 129) provided between the first phosphor mixture 14A and the second phosphor mixture 14B, wherein the white reflection resin 11 is provided in a position interrupting a portion between a side face of the first phosphor mixture 14A and a side face of the second phosphor mixture 14B opposed to the side face of the first phosphor mixture 14A.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Jung et al. in view of Hosokawa et al. and Swodoba et al. and Bierhuizen et al., or alternatively in further view of Becker et al. to make the partitioning wall from a white reflection resin, as taught by Sakura et al., in order to increase the efficiency of light output by preventing absorption and reduce glare by making the reflection white in order to diffusively scatter the light, as is well-known in the art.  Furthermore, it would be obvious to use the partition wall as a white reflection resin since the selection of from among known suitable partition walls for their known purposes is generally within the abilities of one having ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811.  The examiner can normally be reached on M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.Y.H/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875